 
OFFICE LEASE
 


Roberts Properties Residential, L.P.




--------------------------------------------------------------------------------

 
Landlord
 
and
 
Roberts Properties Construction, Inc.



--------------------------------------------------------------------------------

 
Tenant




450 Northridge Parkway, Suite 301
Atlanta, Georgia 30350







--------------------------------------------------------------------------------





TABLE OF CONTENTS






Article
 
Page
     
1.
USE AND RESTRICTIONS ON USE
1
     
2.
TERM
1
     
3.
RENT
2
     
4.
RENT ADJUSTMENTS
2
     
5.
SECURITY DEPOSIT
4
     
6.
ALTERATIONS
4
     
7.
REPAIR
5
     
8.
LIENS
5
     
9.
ASSIGNMENT AND SUBLETTING
5
     
10.
INDEMNIFICATION
7
     
11.
INSURANCE
7
     
12.
WAIVER OF SUBROGATION
8
     
13.
SERVICES AND UTILITIES
8
     
14.
HOLDING OVER
9
     
15.
SUBORDINATION
9
     
16.
RULES AND REGULATIONS
9
     
17.
REENTRY BY LANDLORD
9
     
18.
DEFAULT
10
     
19.
REMEDIES
11
     
20.
TENANT'S BANKRUPTCY OR INSOLVENCY
13
     
21.
QUIET ENJOYMENT
14
     
22.
DAMAGE BY FIRE, ETC.
14
     
23.
EMINENT DOMAIN
15
     
24.
SALE BY LANDLORD
15
     
25.
ESTOPPEL CERTIFICATES
15
     
26.
SURRENDER OF PREMISES
15
     
27.
NOTICES
16
     
28.
TAXES PAYABLE BY TENANT
16
     
29.
RELOCATION OF TENANT
16
     
30.
DEFINED TERMS AND HEADINGS
17
     
31.
TENANT'S AUTHORITY
17
     

 

--------------------------------------------------------------------------------


 
32.
COMMISSIONS
17
     
33.
TIME AND APPLICABLE LAW
17
     
34.
SUCCESSORS AND ASSIGNS
17
     
35.
ENTIRE AGREEMENT
17
     
36.
EXAMINATION NOT OPTION
18
     
37.
RECORDATION
18
     
38.
LIMITATION OF LANDLORD'S LIABILITY
18
     
39.
ATTORNEY’S FEES
18
     
40.
NO ESTATE
18
     
41.
GUARANTY
18
     
42.
FINANCIAL STATEMENTS
18
     
43.
SPECIAL STIPULATIONS
18





EXHIBIT A - PREMISES
EXHIBIT B - INITIAL ALTERATIONS
EXHIBIT C - SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT FORM
EXHIBIT D - RULES AND REGULATIONS
EXHIBIT E - TENANT ESTOPPEL CERTIFICATE
EXHIBIT F - GUARANTY
EXHIBIT G - SPECIAL STIPULATIONS









-ii-

--------------------------------------------------------------------------------





OFFICE LEASE
REFERENCE PAGE
 
BUILDING:
450 Northridge Parkway
 
Atlanta, Georgia 30350
   
LANDLORD:
Roberts Properties Residential, L.P.
 
a Georgia limited partnership
   
LANDLORD'S ADDRESS:
450 Northridge Parkway, Suite 302
 
Atlanta, Georgia 30350
   
LEASE REFERENCE DATE:
November 23, 2004
   
TENANT:
Roberts Properties Construction, Inc.
 
a Georgia corporation
   
TENANT'S ADDRESS:
450 Northridge Parkway, Suite 301
As of beginning of Term:
Atlanta, Georgia 30350
   
PREMISES IDENTIFICATION:
Suite Number 301
 
(for outline of Premises see Exhibit A)
   
PREMISES RENTABLE AREA:
approximately 700 sq. ft.
   
SCHEDULED COMMENCEMENT DATE:
June 1, 2004
   
TERMINATION DATE:
March 31, 2005
   
TERM OF LEASE:
10 months and 0 days beginning on the Commencement Date and ending on the
Termination Date (unless sooner terminated pursuant to the Lease)
   
INITIAL ANNUAL RENT (Article 3):
$12.00 per sq ft (See Exhibit “G”)
   
INITIAL MONTHLY INSTALLMENT
 
OF ANNUAL RENT (Article 3):
$700 (See Exhibit “G”)
   
BASE STOP (DIRECT EXPENSES):
N/A
   
BASE STOP (TAXES):
N/A
   
TENANT'S PROPORTIONATE SHARE:
N/A
   
SECURITY DEPOSIT:
N/A
   
ASSIGNMENT/SUBLETTING FEE:
N/A
   
REAL ESTATE BROKER:
N/A for Landlord;
DUE COMMISSION:
N/A for Tenant

 
The Reference Page information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Page information and
the Lease, the Lease shall control. This Lease includes Exhibits A through G,
all of which are made a part of this Lease.


LANDLORD:
 
Roberts Properties Residential, L.P.
 
By: /s/ Greg M. Burnett
Title: Chief Financial Officer
Dated: November 23, 2004
TENANT:
 
Roberts Properties Construction, Inc.
 
By: /s/ Anthony Shurtz 
Title: Chief Financial Officer
Dated: November 23, 2004
 
Attest: /s/ Jessica Grant
Name: Jessica Grant


 

--------------------------------------------------------------------------------





LEASE



By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Page. The
Reference Page, including all terms defined thereon, is incorporated as part of
this Lease.


1.    USE AND RESTRICTIONS ON USE.


1.1   The Premises are to be used solely for general office purposes. Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way obstruct or interfere with the rights of other tenants or occupants
of the Building or injure, annoy, or disturb them or allow the Premises to be
used for any improper, immoral, unlawful, or objectionable purpose. Tenant shall
not do, permit or suffer in, on, or about the Premises the sale of any alcoholic
liquor without the written consent of Landlord first obtained. Tenant shall
comply with all governmental laws, ordinances and regulations applicable to the
use of the Premises and its occupancy and shall promptly comply with all
governmental orders and directions for the correction, prevention and abatement
of any violations in or upon, or in connection with, the Premises, all at
Tenant's sole expense. Tenant shall not do or permit anything to be done on or
about the Premises or bring or keep anything into the Premises which will in any
way increase the rate of, invalidate or prevent the procuring of any insurance
protecting against loss or damage to the Building or any of its contents by fire
or other casualty or against liability for damage to property or injury to
persons in or about the Building or any part thereof.


1.2   Tenant shall not, and shall not direct, suffer or permit any of its
agents, contractors, employees, licensees or invitees to at any time handle,
use, manufacture, store or dispose of in or about the Premises or the Building
any (collectively "Hazardous Materials") flammables, explosives, radioactive
materials, hazardous wastes or materials, toxic wastes or materials, or other
similar substances, petroleum products or derivatives or any substance subject
to regulation by or under any federal, state and local laws and ordinances
relating to the protection of the environment or the keeping, use or disposition
of environmentally hazardous materials, substances, or wastes, presently in
effect or hereafter adopted, all amendments to any of them, and all rules and
regulations issued pursuant to any of such laws or ordinances (collectively
"Environmental Laws"), nor shall Tenant suffer or permit any Hazardous Materials
to be used in any manner not fully in compliance with all Environmental Laws in
the Premises or the Building and appurtenant land or allow the environment to
become contaminated with any Hazardous Materials. Notwithstanding the foregoing,
and subject to Landlord's prior consent, Tenant may handle, store, use or
dispose of products containing small quantities of Hazardous Materials (such as
aerosol cans containing insecticides, toner for copiers, paints, paint remover
and the like) to the extent customary and necessary for the use of the Premises
for general office purposes; provided that Tenant shall always handle, store,
use, and dispose of any such Hazardous Materials in a safe and lawful manner and
never allow such Hazardous Materials to contaminate the Premises, Building and
appurtenant land or the environment. Tenant shall protect, defend, indemnify and
hold each and all of the Landlord Entities (as defined in Article 30) harmless
from and against any and all loss, claims, liability or costs (including court
costs and attorneys’ fees) incurred by reason of any actual failure of Tenant to
fully comply with all applicable Environmental Laws, or the presence, handling,
use or disposition in or from the Premises of any Hazardous Materials, or by
reason of any actual failure of Tenant to keep, observe, or perform any
provision of this Section 1.2.


2.    TERM.


2.1   The Term of this Lease shall begin on the date ("Commencement Date") which
shall be the earlier of the Scheduled Commencement Date as shown on the
Reference Page and the date that Landlord shall tender possession of the
Premises to Tenant.
 
2.2   In the event Landlord shall permit Tenant to occupy the Premises prior to
the Commencement Date, such occupancy shall be subject to all the provisions of
this Lease. Said early possession shall not advance the Termination Date.


3.    RENT.


3.1   Tenant agrees to pay to Landlord the Annual Rent in effect from time to
time by paying the Monthly Installment of Rent then in effect on or before the
first day of each full calendar month during the Term. The Monthly Installment
of Rent in effect at any time shall be one-twelfth of the Annual Rent in effect
at such time. Rent for any period during the Term which is less than a full
month shall be a prorated portion of the Monthly Installment of Rent based upon
a thirty (30) day month. Said rent shall be paid to Landlord, without deduction
or offset and without notice or demand, at the Landlord's address, as set forth
on the Reference Page, or to such other person or at such other place as
Landlord may from time to time designate in writing.
 



 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS

 

--------------------------------------------------------------------------------


 
3.2   Tenant recognizes that late payment of any rent or other sum due under
this Lease will result in administrative expense to Landlord, the extent of
which additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, a late charge shall be due in an
amount equal to the greater of (a) Fifty Dollars ($50.00), or (b) a sum equal to
five percent (5%) per month of the unpaid rent or other payment. The amount of
the late charge to be paid by Tenant shall be reassessed and added to Tenant's
obligation for each successive monthly period until paid. The provisions of this
Section 3.2 in no way relieve Tenant of the obligation to pay rent or other
payments on or before the date on which they are due, nor do the terms of this
Section 3.2 in any way affect Landlord's remedies pursuant to Article 19 of this
Lease in the event said rent or other payment is unpaid after date due.


4.    RENT ADJUSTMENTS.


4.1   For the purpose of this Article 4, the following terms are defined as
follows:


4.1.1  Lease Year: Each calendar year falling partly or wholly within the Term.


4.1.2  Direct Expenses: All direct costs of operation, maintenance, repair and
management of the Building (including the amount of any credits which Landlord
may grant to particular tenants of the Building in lieu of providing any
standard services or paying any standard costs described in this Section 4.1.2
for similar tenants), as determined in accordance with generally accepted
accounting principles, including the following costs by way of illustration, but
not limitation: water and sewer charges; insurance charges of or relating to all
insurance policies and endorsements deemed by Landlord to be reasonably
necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof, utility costs,
including, but not limited to, the cost of heat, light, power, steam, gas, and
waste disposal; the cost of janitorial services; the cost of landscaping
services; the cost of security and alarm services; window cleaning costs; labor
costs; costs and expenses of managing the Building including management fees;
air conditioning maintenance costs; elevator maintenance fees and supplies;
material costs; equipment costs including the cost of maintenance, repair and
service agreements and rental and leasing costs; purchase costs of equipment
other than capital items; current rental and leasing costs of items which would
be amortizable capital items if purchased; tool costs; licenses, permits and
inspection fees; wages and salaries; employee benefits and payroll taxes;
accounting and legal fees; any sales, use or service taxes incurred in
connection therewith. Direct Expenses shall not include depreciation or
amortization of the Building or equipment in the Building except as provided
herein, loan principal payments, costs of alterations of tenants' premises,
leasing commissions, interest expenses on long-term borrowings, advertising
costs or management salaries for executive personnel other than personnel
located at the Building. In addition, Landlord shall be entitled to amortize and
include as an additional rental adjustment: (i) an allocable portion of the cost
of capital improvement items which are reasonably calculated to reduce operating
expenses; (ii) fire sprinklers and suppression systems and other life safety
systems; and (iii) other capital expenses which are required under any
governmental laws, regulations or ordinances which were not applicable to the
Building at the time it was constructed. All such costs shall be amortized over
the reasonable life of such improvements in accordance with such reasonable life
and amortization schedules as shall be determined by Landlord in accordance with
generally accepted accounting principles, with interest on the unamortized
amount at the greater of eight percent (8%) per annum or two percent (2%) in
excess of the base rate of interest charged on corporate loans at large U.S.
money center commercial banks as published in the Wall Street Journal.


4.1.3  Taxes: Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements, fixtures and equipment or other
property of Landlord, real or personal, located in the Building and used in
connection with the operation of the Building and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the tax rate pertaining to any Taxes to be paid by Landlord in any
Lease Year. Taxes shall not include any corporate franchise, or estate,
inheritance or net income tax, or tax imposed upon any transfer by Landlord of
its interest in this Lease or the Building.


4.2   If in any Lease Year, (i) Direct Expenses paid or incurred shall exceed
the Base Stop (Direct Expenses) and/or (ii) Taxes paid or incurred by Landlord
in any Lease Year shall exceed the Base Stop (Taxes), Tenant shall pay as
additional rent for such Lease Year Tenant's Proportionate Share of such excess.



 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS



-2-

--------------------------------------------------------------------------------


4.3   The annual determination of Direct Expenses shall be made by Landlord and
if certified by a firm of public accountants selected by Landlord shall be
binding upon Landlord and Tenant. Tenant may review the books and records
supporting such determination in the office of Landlord, or Landlord's agent,
during normal business hours, upon giving Landlord five (5) days advance written
notice within sixty (60) days after receipt of such determination, but in no
event more often than once in any one-year period. In the event that during all
or any portion of any Lease Year, the Building is not fully rented and occupied
Landlord may make any appropriate adjustment in occupancy-related Direct
Expenses for such year for the purpose of avoiding distortion of the amount of
such Direct Expenses to be attributed to Tenant by reason of variation in total
occupancy of the Building, by employing sound accounting and management
principles to determine Direct Expenses that would have been paid or incurred by
Landlord had the Building been fully rented and occupied, and the amount so
determined shall be deemed to have been Direct Expenses for such Lease Year.
 
4.4   Prior to the actual determination thereof for a Lease Year, Landlord may
from time to time estimate Tenant's liability for Direct Expenses and/or Taxes
under Section 4.2, Article 6 and Article 28 for the Lease Year or portion
thereof. Landlord will give Tenant written notification of the amount of such
estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.
 
4.5   When the above mentioned actual determination of Tenant's liability for
Direct Expenses and/or Taxes is made for any Lease Year and when Tenant is so
notified in writing, then:


4.5.1  If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Direct Expenses and/or Taxes for the Lease Year is less than
Tenant's liability for Direct Expenses and/or Taxes, then Tenant shall pay such
deficiency to Landlord as additional rent in one lump sum within thirty (30)
days of receipt of Landlord's bill therefor; and
 
4.5.2  If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Direct Expenses and/or Taxes for the Lease Year is more than
Tenant's liability for Direct Expenses and/or Taxes, then Landlord shall credit
the difference against the then next due payments to be made by Tenant under
this Article 4. Tenant shall not be entitled to a credit by reason of actual
Direct Expenses and/or Taxes in any Lease Year being less than the Base Stop
(Direct Expenses) and/or Base Stop (Taxes).


4.6   If the Commencement Date is other than January 1 or if the Termination
Date is other than December 31, Tenant's liability for Direct Expenses and Taxes
for the Lease Year in which said Date occurs shall be prorated based upon a
three hundred sixty-five (365) day year.


5.    SECURITY DEPOSIT.


Tenant shall deposit the Security Deposit with Landlord upon the execution of
this Lease. Said sum shall be held by Landlord as security for the faithful
performance by Tenant of all the terms, covenants and conditions of this Lease
to be kept and performed by Tenant and not as an advance rental deposit or as a
measure of Landlord's damage in case of Tenant's default. If Tenant defaults
with respect to any provision of this Lease, Landlord may use any part of the
Security Deposit for the payment of any rent or any other sum in default, or for
the payment of any amount which Landlord may spend or become obligated to spend
by reason of Tenant's default, or to compensate Landlord for any other loss or
damage which Landlord may suffer by reason of Tenant's default. If any portion
is so used, Tenant shall within five (5) days after written demand therefor,
deposit with Landlord an amount sufficient to restore the Security Deposit to
its original amount and Tenant's failure to do so shall be a material breach of
this Lease. Except to such extent, if any, as shall be required by law, Landlord
shall not be required to keep the Security Deposit separate from its general
funds, and Tenant shall not be entitled to interest on such Security Deposit. If
Tenant shall fully and faithfully perform every provision of this Lease to be
performed by it, the Security Deposit or any balance thereof shall be returned
to Tenant at such time after termination of this Lease when Landlord shall have
determined that all of Tenant's obligations under this Lease have been
fulfilled.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-3-

--------------------------------------------------------------------------------


 
6.    ALTERATIONS.


6.1   Except for those, if any, specifically provided for in Exhibit B to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, the attachment of any fixtures or
equipment in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord. When applying for such consent, Tenant shall, if requested by
Landlord, furnish complete plans and specifications for such alterations,
additions and improvements.
 
6.2   In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made using Landlord's
contractor (unless Landlord agrees otherwise) at Tenant's sole cost and expense.
In any event Landlord may charge Tenant a reasonable charge to cover its
overhead as it relates to such proposed work.
 
6.3   All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations. Tenant shall, prior to such construction, provide the additional
insurance required under Article 11 in such case, and also all such assurances
to Landlord, including but not limited to, waivers of lien, surety company
performance bonds and personal guaranties of individuals of substance as
Landlord shall require to assure payment of the costs thereof and to protect
Landlord and the Building and appurtenant land against any loss from any
mechanic's, materialmen's or other liens. Tenant shall pay in addition to any
sums due pursuant to Article 4, any increase in real estate taxes attributable
to any such alteration, addition or improvement for so long, during the Term, as
such increase is ascertainable; at Landlord's election said sums shall be paid
in the same way as sums due under Article 4.
 
6.4   All alterations, additions, and improvements in, on, or to the Premises
made or installed by Tenant, including carpeting, shall be and remain the
property of Tenant during the Term but, excepting furniture, furnishings,
movable partitions of less than full height from floor to ceiling and other
trade fixtures, shall become a part of the realty and belong to Landlord without
compensation to Tenant upon the expiration or sooner termination of the Term, at
which time title shall pass to Landlord under this Lease as by a bill of sale,
unless Landlord elects otherwise. Upon such election by Landlord, Tenant shall
upon demand by Landlord, at Tenant's sole cost and expense, forthwith and with
all due diligence remove any such alterations, additions or improvements which
are designated by Landlord to be removed, and Tenant shall forthwith and with
all due diligence, at its sole cost and expense, repair and restore the Premises
to their original condition, reasonable wear and tear and damage by fire or
other casualty excepted.


7.    REPAIR.


7.1   Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and maintain the structural
portions of the Building, including the basic plumbing, air conditioning,
heating and electrical systems installed or furnished by Landlord. By taking
possession of the Premises, Tenant accepts them as being in good order,
condition and repair and in the condition in which Landlord is obliga-ted to
deliver them. It is hereby understood and agreed that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant, except as specifically set forth in this Lease.
 
7.2   Tenant shall, at all times during the Term, keep the Premises in good
condition and repair excepting damage by fire, or other casualty, and in
compliance with all applicable governmental laws, ordinances and regulations,
promptly complying with all governmental orders and directives for the
correction, prevention and abatement of any violations or nuisances in or upon,
or connected with, the Premises, all at Tenant's sole expense.
 
7.3   Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time not to exceed fifteen (15) days after written notice of the need of such
repairs or maintenance is given to Landlord by Tenant.
 
7.4   Except as provided in Article 22, there shall be no abatement of rent and
no liability of Landlord by reason of any injury to or interference with
Tenant's business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or to
fixtures, appurtenances and equipment in the Building. Except to the extent, if
any, prohibited by law, Tenant waives the right to make repairs at Landlord's
expense under any law, statute or ordinance now or hereafter in effect.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-4-

--------------------------------------------------------------------------------


8.    LIENS.


Tenant shall keep the Premises, the Building and appurtenant land and Tenant's
leasehold interest in the Premises free from any liens arising out of any
services, work or materials performed, furnished, or contracted for by Tenant,
or obligations incurred by Tenant. In the event that Tenant shall not, within
ten (10) days following the imposition of any such lien, either cause the same
to be released of record or provide Landlord with insurance against the same
issued by a major title insurance company or such other protection against the
same as Landlord shall accept, Landlord shall have the right to cause the same
to be released by such means as it shall deem proper, including payment of the
claim giving rise to such lien. All such sums paid by Landlord and all expenses
incurred by it in connection therewith shall be considered additional rent and
shall be payable to it by Tenant on demand.


9.    ASSIGNMENT AND SUBLETTING.


9.1   Tenant shall not have the right to assign or pledge this Lease or to
sublet the whole or any part of the Premises whether voluntarily or by operation
of law, or permit the use or occupancy of the Premises by anyone other than
Tenant, and shall not make, suffer or permit such assignment, subleasing or
occupancy without the prior written consent of Landlord, and said restrictions
shall be binding upon any and all assignees of the Lease and subtenants of the
Premises. In the event Tenant desires to sublet, or permit such occupancy of,
the Premises, or any portion thereof, or assign this Lease, Tenant shall give
written notice thereof to Landlord at least ninety (90) days but no more than
one hundred eighty (180) days prior to the proposed commencement date of such
subletting or assignment, which notice shall set forth the name of the proposed
subtenant or assignee, the relevant terms of any sublease or assignment and
copies of financial reports and other relevant financial reports and other
relevant financial information of the proposed subtenant or assignee.
 
9.2   Notwithstanding any assignment or subletting, permitted or otherwise,
Tenant shall at all times remain directly, primarily and fully responsible and
liable for the payment of the rent specified in this Lease and for compliance
with all of its other obligations under the terms, provisions and covenants of
this Lease. Upon the occurrence of an Event of Default, if the Premises or any
part of them are then assigned or sublet, Landlord, in addition to any other
remedies provided in this Lease or provided by law, may, at its option, collect
directly from such assignee or subtenant all rents due and becoming due to
Tenant under such assignment or sublease and apply such rent against any sums
due to Landlord from Tenant under this Lease, and no such collection shall be
construed to constitute a novation or release of Tenant from the further
performance of Tenant's obligations under this Lease.
 
9.3   In addition to Landlord's right to approve of any subtenant or assignee,
Landlord shall have the option, in its sole discretion, in the event of any
proposed subletting or assignment, to terminate this Lease, or in the case of a
proposed subletting of less than the entire Premises, to recapture the portion
of the Premises to be sublet, as of the date the subletting or assignment is to
be effective. The option shall be exercised, if at all, by Landlord giving
Tenant written notice given by Landlord to Tenant within sixty (60) days
following Landlord's receipt of Tenant's written notice as required above. If
this Lease shall be terminated with respect to the entire Premises pursuant to
this Section, the Term of this Lease shall end on the date stated in Tenant's
notice as the effective date of the sublease or assignment as if that date had
been originally fixed in this Lease for the expiration of the Term. If Landlord
recaptures under this Section only a portion of the Premises, the rent to be
paid from time to time during the unexpired Term shall abate proportionately
based on the proportion by which the approximate square footage of the remaining
portion of the Premises shall be less than that of the Premises as of the date
immediately prior to such recapture. Tenant shall, at Tenant's own cost and
expense, discharge in full any outstanding commission obligation on the part of
Landlord with respect to this Lease, and any commissions which may be due and
owing as a result of any proposed assignment or subletting, whether or not the
Premises are recaptured pursuant to this Section 9.3 and rented by Landlord to
the proposed tenant or any other tenant.
 
9.4   In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to one hundred
percent (100%) of any Increased Rent (as defined below) when and as such
Increased Rent is received by Tenant. As used in this Section, "Increased Rent"
shall mean the excess of (i) all rent and other consideration which Tenant is
entitled to receive by reason of any sale, sublease, assignment or other
transfer of this Lease, over (ii) the rent otherwise payable by Tenant under
this Lease at such time. For purposes of the foregoing, any consideration
received by Tenant in form other than cash shall be valued at its fair market
value as determined by Landlord in good faith.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-5-

--------------------------------------------------------------------------------


9.5   Notwithstanding any other provision hereof, Tenant shall have no right to
make (and Landlord shall have the absolute right to refuse consent to) any
assignment of this Lease or sublease of any portion of the Premises if at the
time of either Tenant's notice of the proposed assignment or sublease or the
proposed commencement date thereof, there shall exist any uncured default of
Tenant or matter which will become a default of Tenant with passage of time
unless cured, or if the proposed assignee or sublessee is an entity: (a) with
which Landlord is already in negotiation as evidenced by the issuance of a
written proposal; (b) is already an occupant of the Building unless Landlord is
unable to provide the amount of space required by such occupant; (c) is a
governmental agency; (d) is incompatible with the character of occupancy of the
Building; or (e) would subject the Premises to a use which would: (i) involve
increased personnel or wear upon the Building, (ii) violate any exclusive right
granted to another tenant of the Building; (iii) require any addition to or
modification of the Premises or the Building in order to comply with building
code or other governmental requirements; or, (iv) involve a violation of Section
1.2. Tenant expressly agrees that Landlord shall have the absolute right to
refuse consent to any such assignment or sublease and that for the purposes of
any statutory or other requirement of reasonableness on the part of Landlord
such refusal shall be reasonable.
 
9.6   Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord's
costs, including attorneys’ fees, incurred in investigating and considering any
proposed or purported assignment or pledge of this Lease or sublease of any of
the Premises, regardless of whether Landlord shall consent to, refuse consent,
or determine that Landlord's consent is not required for, such assignment,
pledge or sublease. Any purported sale, assignment, mortgage, transfer of this
Lease or subletting which does not comply with the provisions of this Article 9
shall be void.
 
9.7   If Tenant is a corporation, partnership or trust, any transfer or
transfers of or change or changes within any twelve-month period in the number
of the outstanding voting shares of the corporation, the general partnership
interests in the partnership or the identity of the persons or entities
controlling the activities of such partnership or trust resulting in the persons
or entities owning or controlling a majority of such shares, partnership
interests or activities of such partnership or trust at the beginning of such
period no longer having such ownership or control shall be regarded as
equivalent to an assignment of this Lease to the persons or entities acquiring
such ownership or control and shall be subject to all the provisions of this
Article 9 to the same extent and for all intents and purposes as though such was
an assignment.


10.   INDEMNIFICATION.


None of the Landlord Entities shall be liable and Tenant hereby waives all
claims against them for any damage to any property or any injury to any person
in or about the Premises or the Building by or from any cause whatsoever
(including without limiting the foregoing, rain or water leakage of any
character from the roof, windows, walls, basement, pipes, plumbing works or
appliances, the Building not being in good condition or repair, gas, fire, oil,
electricity or theft), except to the extent caused by or arising from the gross
negligence or willful misconduct of Landlord or its agents, employees or
contractors. Tenant shall protect, indemnify and hold the Landlord Entities
harmless from and against any and all loss, claims, liability or costs
(including court costs and attorneys’ fees) incurred by reason of (a) any damage
to any property (including but not limited to property of any Landlord Entity)
or any injury (including but not limited to death) to any person occurring in,
on or about the Premises or the Building to the extent that such injury or
damage shall be caused by or arise from any actual act, neglect, fault, or
omission by or of Tenant, its agents, servants, employees, invitees, or visitors
to meet any standards imposed by any duty with respect to the injury or damage;
(b) the conduct or management of any work or thing whatsoever done by the Tenant
in or about the Premises or from transactions of the Tenant concerning the
Premises; (c) Tenant's failure to comply with any and all governmental laws,
ordinances and regulations applicable to the condition or use of the Premises or
its occupancy; or (d) any breach or default on the part of Tenant in the
performance of any covenant or agreement on the part of the Tenant to be
performed pursuant to this Lease. The provisions of this Article shall survive
the termination of this Lease with respect to any claims or liability accruing
prior to such termination.


11.   INSURANCE.


11.1   Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liability to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than $1,000,000.00 per occurrence and not less
than $2,000,000.00 in the annual aggregate, or such larger amount as Landlord
may prudently require from time to time, covering bodily injury and property
damage liability and $1,000,000 products/completed operations aggregate; (b)
Business Auto Liability covering owned, non-owned and hired vehicles with a
limit of not less than $1,000,000 per accident; (c) insurance protecting against
liability under Worker's Compensation Laws with limits at least as required by
statute; (d) Employers Liability with limits of $500,000 each accident, $500,000
disease policy limit, $500,000 disease--each employee; (e) All Risk or Special
Form coverage protecting Tenant against loss of or damage to Tenant's
alterations, additions, improvements, carpeting, floor coverings, panelings,
decorations, fixtures, inventory and other business personal property situated
in or about the Premises to the full replacement value of the property so
insured; and, (f) Business Interruption Insurance with limit of liability
representing loss of at least approximately six months of income.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-6-

--------------------------------------------------------------------------------


11.2   Each of the aforesaid policies shall (a) be provided at Tenant's expense;
(b) name the Landlord, the Landlord’s general partner and the building
management company, if any, as additional insureds; (c) be issued by an
insurance company with a minimum Best's rating of "A:VII" during the Term; and
(d) provide that said insurance shall not be cancelled unless thirty (30) days
prior written notice (ten days for non-payment of premium) shall have been given
to Landlord; and said policy or policies or certificates thereof shall be
delivered to Landlord by Tenant upon the Commencement Date and at least thirty
(30) days prior to each renewal of said insurance.


11.3   Whenever Tenant shall undertake any alterations, additions or
improvements in, to or about the Premises ("Work") the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Work, without limitation including liability
under any applicable structural work act, and such other insurance as Landlord
shall require; and the policies of or certificates evidencing such insurance
must be delivered to Landlord prior to the commencement of any such Work.


12.   WAIVER OF SUBROGATION.


So long as their respective insurers so permit, Tenant and Landlord hereby
mutually waive their respective rights of recovery against each other for any
loss insured by fire, extended coverage, All Risks or other insurance now or
hereafter existing for the benefit of the respective party but only to the
extent of the net insurance proceeds payable under such policies. Each party
shall obtain any special endorsements required by their insurer to evidence
compliance with the aforementioned waiver.


13.   SERVICES AND UTILITIES.


13.1   Provided Tenant shall not be in default under this Lease, and subject to
the other provisions of this Lease, Landlord agrees to furnish to the Premises
during ordinary business hours on generally recognized business days (but
exclusive in any event of Sundays and legal holidays), the following services
and utilities subject to the rules and regulations of the Building prescribed
from time to time: (a) water suitable for normal office use of the Premises; (b)
heat and air conditioning required in Landlord's judgment for the use and
occupation of the Premises; (c) cleaning and janitorial service; (d) elevator
service by nonattended automatic elevators; (e) such window washing as may from
time to time in Landlord's judgment be reasonably required; and, (f) equipment
to bring to Tenant's meter, electricity for lighting, convenience outlets and
other normal office use. Landlord shall not be liable for, and Tenant shall not
be entitled to, any abatement or reduction of rental by reason of Landlord's
failure to furnish any of the foregoing, unless such failure shall persist for
more than five (5) consecutive business days after written notice of such
failure is given to Landlord by Tenant and provided further that Landlord shall
not be liable when such failure is caused by accident, breakage, repairs, labor
disputes of any character, energy usage restrictions or by any other cause,
similar or dissimilar, beyond the reasonable control of Landlord. Landlord shall
use reasonable efforts to remedy any interruption in the furnishing of services
and utilities.


13.2   Should Tenant require any additional work or service as described above,
including services furnished outside ordinary business hours specified above,
Landlord may, on terms to be agreed, upon reasonable advance notice by Tenant,
furnish such additional service and Tenant agrees to pay Landlord such charges
as may be agreed upon, including any tax imposed thereon, but in no event at a
charge less than Landlord's actual cost plus overhead for such additional
service and, where appropriate, a reasonable allowance for depreciation of any
systems being used to provide such service.


13.3   Wherever heat-generating machines or equipment are used by Tenant in the
Premises which affect the temperature otherwise maintained by the air
conditioning system, Landlord reserves the right to install supplementary air
conditioning units in or for the benefit of the Premises and the cost thereof,
including the cost of installation and the cost of operations and maintenance,
shall be paid by Tenant to Landlord upon demand as such additional rent.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-7-

--------------------------------------------------------------------------------


13.4   Tenant will not, without the written consent of Landlord, use any
apparatus or device in the Premises, including but not limited to, electronic
data processing machines and machines using current in excess of 200 watts or
110 volts, which will in any way increase the amount of electricity or water
usually furnished or supplied for use of the Premises for normal office use, nor
connect with electric current, except through existing electrical outlets in the
Premises, or water pipes, any apparatus or device for the purposes of using
electrical current or water. If Tenant shall require water or electric current
in excess of that usually furnished or supplied for use of the Premises as
normal office use, Tenant shall procure the prior written consent of Landlord
for the use thereof, which Landlord may refuse, and if Landlord does consent,
Landlord may cause a water meter or electric current meter to be installed so as
to measure the amount of such excess water and electric current. The cost of any
such meters shall be paid for by Tenant. Tenant agrees to pay as additional rent
to Landlord promptly upon demand therefor, the cost of all such excess water and
electric current consumed (as shown by said meters, if any, or, if none, as
reasonably estimated by Landlord) at the rates charged for such services by the
local public utility or agency, as the case may be, furnishing the same, plus
any additional expense incurred in keeping account of the water and electric
current so consumed.


13.5   It is generally understood that mold spores are part of the environment,
present essentially everywhere and can grow in most moist locations. Emphasis is
properly placed on prevention of moisture and on good housekeeping and
ventilation practices. Tenant acknowledges the necessity of housekeeping,
ventilation, and moisture control (especially in kitchens, janitor's closets,
bathrooms, break rooms and around outside walls) for mold prevention. Prior to
executing this Lease, Tenant has first inspected the Premises and certifies that
Tenant has not observed mold, mildew or moisture within the Premises. Tenant
agrees to immediately notify Landlord and Landlord's property manager if it
observes mold/mildew and/or moisture conditions (from any source, including
leaks), and shall allow Landlord's management representatives to evaluate and
make recommendations and/or take appropriate corrective action. TENANT EXPRESSLY
ASSUMES AND ACCEPTS ANY AND ALL RISKS INVOLVED IN OR RELATED TO, AND RELEASES
LANDLORD AND LANDLORD’S MANAGERS, AGENTS, EMPLOYERS AND OFFICERS FROM ANY
LIABILITY FOR ANY PERSONAL INJURY OR DAMAGES TO PROPERTY CAUSED BY OR ASSOCIATED
WITH, MOISTURE OR THE GROWTH OR OCCURRENCE OF MOLD OR MILDEW WITHIN THE PREMISES
PRIOR TO OR DURING THE TERM OF THIS LEASE. In addition, Tenant acknowledges that
control of moisture and mold prevention are integral to its lease obligations.


14.   HOLDING OVER.


Tenant shall pay Landlord for each day Tenant retains possession of the Premises
or part of them after termination of this Lease by lapse of time or otherwise at
the rate ("Holdover Rate") which shall be 100% of the greater of (a) the amount
of the Annual Rent for the last period prior to the date of such termination
plus all Rent Adjustments under Article 4; and, (b) the then market rental value
of the Premises as determined by Landlord assuming a new lease of the Premises
of the then usual duration and other terms, in either case prorated on a daily
basis, and also pay all damages sustained by Landlord by reason of such
retention. Such holding over shall constitute renewal of this Lease for a period
of month to month at the Holdover Rate. No provision of this Article 14 shall be
deemed to waive Landlord's right of reentry or any other right under this Lease
or at law.


15.   SUBORDINATION.


Without the necessity of any additional document being executed by Tenant for
the purpose of effecting a subordination, this Lease shall be subject and
subordinate at all times to ground or underlying leases and to the lien of any
mortgages, deeds to secure debt or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord's interest or estate in the
Building, or any ground or underlying lease, provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage, deed to secure debt
or deed of trust elects to have Tenant's interest in this Lease be superior to
any such instrument, then, by notice to Tenant, this Lease shall be deemed
superior, whether this Lease was executed before or after said instrument. In
the event that any ground lease or underlying lease terminates for any reason or
any mortgage, deed to secure debt or deed of trust is foreclosed or a conveyance
in lieu of foreclosure is made for any reason, Tenant shall, notwithstanding any
subordination, attorn to and become the Tenant of the successor in interest to
Landlord at the option of such successor in interest. Notwithstanding the
foregoing, Tenant covenants and agrees to execute and deliver upon demand such
further instruments evidencing such subordination or superiority of this Lease
as may be required by Landlord. Tenant agrees to execute such subordination and
attornment agreements as the holder of any mortgage on the Building may
reasonably require. Attached hereto as Exhibit C and incorporated herein is a
form of subordination and attornment agreement, which form Tenant agrees is
reasonable and agrees to enter into.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-8-

--------------------------------------------------------------------------------


16.   RULES AND REGULATIONS.


Tenant shall faithfully observe and comply with all the rules and regulations as
set forth in Exhibit D to this Lease and all reasonable modifications of and
additions to them from time to time put into effect by Landlord. Landlord shall
not be responsible to Tenant for the non-performance by any other tenant or
occupant of the Building of any such rules and regulations.


17.   REENTRY BY LANDLORD.


17.1   Landlord reserves and shall at all times have the right to re-enter the
Premises to inspect the same, to supply janitor service and any other service to
be provided by Landlord to Tenant under this Lease, to show said Premises to
prospective purchasers, mortgagees or tenants upon giving tenant a 24 hour
written notice prior to any showing, and to alter, improve or repair the
Premises and any portion of the Building, without abatement of rent, and may for
that purpose erect, use and maintain scaffolding, pipes, conduits and other
necessary structures and open any wall, ceiling or floor in and through the
Building and Premises where reasonably required by the character of the work to
be performed, provided entrance to the Premises shall not be blocked thereby,
and further provided that the business of Tenant shall not be interfered with
unreasonably.


17.2   Landlord shall have the right at any time to change the arrangement
and/or locations of entrances, passageways, doors, doorways, corridors, windows,
elevators, stairs, toilets or other public parts of the Building and to change
the name, number or designation by which the Building is commonly known. In the
event that Landlord damages any portion of any wall or wall covering, ceiling,
or floor or floor covering within the Premises, Landlord shall repair or replace
the damaged portion to match the original as nearly as commercially reasonable
but shall not be required to repair or replace more than the portion actually
damaged.


17.3   Tenant hereby waives any claim for damages for any injury or
inconvenience to or inter-ference with Tenant's business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned by any action
of Landlord authorized by this Article 17. Tenant agrees to reimburse Landlord,
on demand, as additional rent, for any expenses which Landlord may incur in thus
effecting compliance with Tenant's obligations under this Lease.


17.4   For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant's vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry to any portion of the
Premises. As to any portion to which access cannot be had by means of a key or
keys in Landlord's possession, Landlord is authorized to gain access by such
means as Landlord shall elect and the cost of repairing any damage occurring in
doing so shall be borne by Tenant and paid to Landlord as additional rent upon
demand.


18.   DEFAULT.


Except as otherwise provided in Article 20, the following events shall be deemed
to be Events of Default under this Lease:


18.1.   Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five days after written notice that such
payment was not made when due, but if any such notice shall be given, for the
twelve-month period commencing with the date of such notice, the failure to pay
within five days after due any additional sum of money becoming due to be paid
to Landlord under this Lease during such period shall be an Event of Default,
without notice.


18.2   Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within thirty (30) days (immediately, if the failure involves
a hazardous condition) after written notice of such failure to Tenant.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-9-

--------------------------------------------------------------------------------


18.3   Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant's right
to possession only.


18.4   Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.


18.5   A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within thirty (30) days from
the date of entry thereof.


18.6   Tenant shall abandon or vacate any substantial portion of the Premises.


18.7   Tenant shall assign, sublet or transfer its interest hereunder in
violation of this Lease.


19.   REMEDIES.


19.1   Except as otherwise provided in Article 20, upon the occurrence of any of
the Events of Default described or referred to in Article 18, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever, concurrently or consecutively and not
alternatively:


19.1.1  Landlord may, at its election, terminate this Lease or terminate
Tenant’s right to possession only, without terminating the Lease.


19.1.2  Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant's right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord's former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant's signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord's right to rent or any other right given to Landlord
under this Lease or by operation of law.


19.1.3  Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as additional rent under this Lease, and other sums due and
payable by Tenant on the date of termination, plus as liquidated damages and not
as a penalty, Landlord and Tenant agreeing that the actual damages to be
suffered by Landlord are difficult or impossible to estimate and that the
liquidated damages provided herein are a good faith pre-estimate of the actual
damages to be suffered by Landlord, an amount equal to the sum of (a) an amount
equal to the then present value of the rent reserved in this Lease for the
residue of the stated Term of this Lease including any amounts treated as
additional rent under this Lease and all other sums provided in this Lease to be
paid by Tenant, minus the fair rental value of the Premises for such residue;
(b) the value of the time and expense necessary to obtain a replacement tenant
or tenants, and the estimated expenses described in Section 19.1.4 relating to
recovery of the Premises, preparation for reletting and for reletting itself,
and (c) the cost of performing any other covenants which would have otherwise
been performed by Tenant.


19.1.4  Upon any termination of Tenant's right to possession only without
termination of the Lease:


19.1.4.1  Neither such termination of Tenant's right to possession nor
Landlord's taking and holding possession thereof as provided in Section 19.1.2
shall terminate the Lease or release Tenant, in whole or in part, from any
obligation, including Tenant's obligation to pay the rent, including any amounts
treated as additional rent, under this Lease for the full Term, and if Landlord
so elects Tenant shall pay forthwith to Landlord the sum equal to the entire
amount of the rent, including any amounts treated as additional rent under this
Lease, for the remainder of the Term plus any other sums provided in this Lease
to be paid by Tenant for the remainder of the Term.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-10-

--------------------------------------------------------------------------------


19.1.4.2  Landlord may, but need not, relet the Premises or any part thereof for
such rent and upon such terms as Landlord, in its sole discretion, shall
determine (including the right to relet the premises for a greater or lesser
term than that remaining under this Lease, the right to relet the Premises as a
part of a larger area, and the right to change the character or use made of the
Premises). In connection with or in preparation for any reletting, Landlord may,
but shall not be required to, make repairs, alterations and additions in or to
the Premises and redecorate the same to the extent Landlord deems necessary or
desirable, and Tenant shall, upon demand, pay the cost thereof, together with
Landlord's expenses of reletting, including, without limitation, any commission
incurred by Landlord. If Landlord decides to relet the Premises or a duty to
relet is imposed upon Landlord by law, Landlord and Tenant agree that
nevertheless Landlord shall at most be required to use only the same efforts
Landlord then uses to lease premises in the Building generally and that in any
case that Landlord shall not be required to give any preference or priority to
the showing or leasing of the Premises over any other space that Landlord may be
leasing or have available and may place a suitable prospective tenant in any
such other space regardless of when such other space becomes available. Landlord
shall not be required to observe any instruction given by Tenant about any
reletting or accept any tenant offered by Tenant unless such offered tenant has
a credit-worthiness acceptable to Landlord and leases the entire Premises upon
terms and conditions including a rate of rent (after giving effect to all
expenditures by Landlord for tenant improvements, broker's commissions and other
leasing costs) all no less favorable to Landlord than as called for in this
Lease, nor shall Landlord be required to make or permit any assignment, or
sublease for more than the current term or which Landlord would not be required
to permit under the provisions of Article 9.


19.1.4.3  Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount of all
rent, including any amounts treated as additional rent under this Lease and
other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating and Landlord's expenses
of reletting and the collection of the rent accruing therefrom (including
attorneys’ fees and broker's commissions), as the same shall then be due or
become due from time to time, less only such consideration as Landlord may have
received from any reletting of the Premises; and Tenant agrees that Landlord may
file suits from time to time to recover any sums falling due under this Article
19 as they become due. Any proceeds of reletting by Landlord in excess of the
amount then owed by Tenant to Landlord from time to time shall be credited
against Tenant's future obligations under this Lease but shall not otherwise be
refunded to Tenant or inure to Tenant's benefit.


19.2   Landlord may, at Landlord's option, enter into and upon the Premises if
Landlord determines in its sole discretion that Tenant is not acting within a
commercially reasonable time to maintain, repair or replace anything for which
Tenant is responsible under this Lease and correct the same, without being
deemed in any manner guilty of trespass, eviction or forcible entry and detainer
and without incurring any liability for any damage or interruption of Tenant's
business resulting therefrom. If Tenant shall have vacated the Premises,
Landlord may at Landlord's option re-enter the Premises at any time during the
last six months of the then current Term of this Lease and make any and all such
changes, alterations, revisions, additions and tenant and other improvements in
or about the Premises as Landlord shall elect, all without any abatement of any
of the rent otherwise to be paid by Tenant under this Lease,


19.3   If, on account of any breach or default by Tenant in Tenant's obligations
under the terms and conditions of this Lease, it shall become necessary or
appropriate for Landlord to employ or consult with an attorney concerning or to
enforce or defend any of Landlord's rights or remedies arising under this Lease,
Tenant agrees to pay all Landlord's attorneys’ fees so incurred. Tenant
expressly waives any right to: (a) trial by jury; and (b) service of any notice
required by any present or future law or ordinance applicable to landlords or
tenants but not required by the terms of this Lease.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-11-

--------------------------------------------------------------------------------


19.4   Pursuit of any of the foregoing remedies shall not preclude pursuit of
any of the other remedies provided in this Lease or any other remedies provided
by law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.


19.5   No act or thing done by Landlord or its agents during the Term shall be
deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord. No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord's acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing. Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of Default shall not be deemed or construed
to constitute a waiver of such Default or of Landlord's right to enforce any
such remedies with respect to such Default or any subsequent Default.


19.6   To secure the payment of all rentals and other sums of money becoming due
from Tenant under this Lease, Landlord shall have and Tenant grants to Landlord
a first lien upon the leasehold interest of Tenant under this Lease, which lien
may be enforced in equity, and a continuing security interest upon all goods,
wares, equipment, fixtures, furniture, inventory, accounts, contract rights,
chattel paper and other personal property of Tenant situated on the Premises,
and such property shall not be removed therefrom without the consent of Landlord
until all arrearages in rent as well as any and all other sums of money then due
to Landlord under this Lease shall first have been paid and discharged. In the
event of a default under this Lease, Landlord shall have, in addition to any
other remedies provided in this Lease or by law, all rights and remedies under
the Uniform Commercial Code, including without limitation the right to sell the
property described in this Section 19.6 at public or private sale upon five (5)
days' notice to Tenant. Tenant shall execute all such financing statements and
other instruments as shall be deemed necessary or desirable in Landlord's
discretion to perfect the security interest hereby created.


19.7   Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord's possession or under Landlord's
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord's option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.


20.   TENANT'S BANKRUPTCY OR INSOLVENCY.


20.1   If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a "Debtor's Law"):


20.1.1  Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant's assets (each a "Tenant's Representative") shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor's Law. Without limitation of the generality of the
foregoing, any right of any Tenant's Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:


20.1.1.1  Such Debtor's Law shall provide to Tenant's Representative a right of
assumption of this Lease which Tenant's Representative shall have timely
exercised and Tenant's Representative shall have fully cured any default of
Tenant under this Lease.


20.1.1.2  Tenant's Representative or the proposed assignee, as the case shall
be, shall have deposited with Landlord as security for the timely payment of
rent an amount equal to the larger of (a) three months' rent and other monetary
charges accruing under this Lease; and (b) any sum specified in Article 5; and
shall have provided Landlord with adequate other assurance of the future
performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant's
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant's Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant's obligations under this Lease.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-12-

--------------------------------------------------------------------------------


20.1.1.3  The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.


20.1.1.4  Landlord shall have, or would have had absent the Debtor's Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.


21.   QUIET ENJOYMENT.


Landlord represents and warrants that it has full right and authority to enter
into this Lease and that Tenant, while paying the rental and performing its
other covenants and agreements contained in this Lease, shall peaceably and
quietly have, hold and enjoy the Premises for the Term without hindrance or
molestation from Landlord subject to the terms and provisions of this Lease.
Landlord shall not be liable for any interference or disturbance by other
tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.


22.   DAMAGE BY FIRE, ETC.


22.1   In the event the Premises or the Building are damaged by fire or other
cause and in Landlord's reasonable estimation such damage can be materially
restored within ninety (90) days, Landlord shall, to the extent of available
insurance proceeds, forthwith repair the same and this Lease shall remain in
full force and effect, except that Tenant shall be entitled to a proportionate
abatement in rent from the date of such damage. Such abatement of rent shall be
made pro rata in accordance with the extent to which the damage and the making
of such repairs shall interfere with the use and occupancy by Tenant of the
Premises from time to time. Within forty-five (45) days from the date of such
damage, Landlord shall notify Tenant, in writing, of Landlord's reasonable
estimation of the length of time within which material restoration can be made,
and Landlord's determination shall be binding on Tenant. For purposes of this
Lease, the Building or Premises shall be deemed "materially restored" if they
are in such condition as would not prevent or materially interfere with Tenant's
use of the Premises for the purpose for which it was being used immediately
before such damage.
 
22.2   If such repairs cannot, in Landlord's reasonable estimation, be made
within ninety (90) days, Landlord shall have the option of giving Tenant, at any
time within sixty (60) days after such damage, notice terminating this Lease as
of the date of such damage. In the event of the giving of such notice, this
Lease shall expire and all interest of the Tenant in the Premises shall
terminate as of the date of such damage as if such date had been originally
fixed in this Lease for the expiration of the Term. In the event that Landlord
does not exercise its option to terminate this Lease, then Landlord shall, to
the extent of available insurance proceeds, repair or restore such damage, this
Lease continuing in full force and effect, and the rent hereunder shall be
proportionately abated as provided in Section 22.1.
 
22.3   Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises or belonging to Tenant. Any
in-surance which may be carried by Landlord or Tenant against loss or damage to
the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.
 
22.4   In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
therefor as extended by this Section 22.4, Tenant may at its option and as its
sole remedy terminate this Lease by delivering written notice to Landlord,
within fifteen (15) days after the expiration of said period of time, whereupon
the Lease shall end on the date of such notice or such later date fixed in such
notice as if the date of such notice was the date originally fixed in this Lease
for the expiration of the Term; provided, however, that if construction is
delayed because of changes, deletions or additions in construction requested by
Tenant, strikes, lockouts, casualties, Acts of God, war, material or labor
shortages, government regulation or control or other causes beyond the
reasonable control of Landlord, the period for restoration, repair or rebuilding
shall be extended for the amount of time Landlord is so delayed.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-13-

--------------------------------------------------------------------------------


22.5   Notwithstanding anything to the contrary contained in this Article: (a)
Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord's notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.
 
22.6   In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant's
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.


23.   EMINENT DOMAIN.


If all or any substantial part of the Premises shall be taken or appropriated by
any public or quasi-public authority under the power of eminent domain, or
conveyance in lieu of such appropriation, either party to this Lease shall have
the right, at its option, of giving the other, at any time within thirty (30)
days after such taking, notice terminating this Lease, except that Tenant may
only terminate this Lease by reason of taking or appropriation, if such taking
or appropriation shall be so substantial as to materially interfere with
Tenant's use and occupancy of the Premises. If neither party to this Lease shall
so elect to terminate this Lease, the rental thereafter to be paid shall be
adjusted on a fair and equitable basis under the circumstances. In addition to
the rights of Landlord above, if any substantial part of the Building shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain or conveyance in lieu thereof, and regardless of whether the
Premises or any part thereof are so taken or appropriated, Landlord shall have
the right, at its sole option, to terminate this Lease. Landlord shall be
entitled to any and all income, rent, award, or any interest whatsoever in or
upon any such sum, which may be paid or made in connection with any such public
or quasi-public use or purpose, and Tenant hereby assigns to Landlord any
interest it may have in or claim to all or any part of such sums, other than any
separate award which may be made with respect to Tenant's trade fixtures and
moving expenses, Tenant shall make no claim for the value of any unexpired Term.


24.   SALE BY LANDLORD.


24.1   In event of a sale or conveyance by Landlord of the Building: (i) the
Landlord shall have the right to cancel the Lease by giving Tenant not less than
30 days prior notice; (ii) in the event that Landlord shall not elect to cancel
the Lease as set forth in (i), then the same shall operate to release Landlord
from any future liability upon any of the covenants or conditions, expressed or
implied, contained in this Lease in favor of Tenant, and in such event Tenant
agrees to look solely to the responsibility of the successor in interest of
Landlord in and to this Lease. Except as set forth in this Article 24, this
Lease shall not be affected by any such sale and Tenant agrees to attorn to the
purchaser or assignee. If any security has been given by Tenant to secure the
faithful performance of any of the covenants of this Lease, Landlord may
transfer or deliver said security, as such, to Landlord's successor in interest
and thereupon Landlord shall be discharged from any further liability with
regard to said security.


25.   ESTOPPEL CERTIFICATES.


Within ten (10) days following any written request which Landlord may make from
time to time, Tenant shall execute and deliver to Landlord or mortgagee or
prospective mortgagee a sworn statement certifying: (a) the date of commencement
of this Lease; (b) the fact that this Lease is unmodified and in full force and
effect (or, if there have been modifications to this Lease, that this Lease is
in full force and effect, as modi-fied, and stating the date and nature of such
modifications); (c) the date to which the rent and other sums payable under this
Lease have been paid; (d) the fact that there are no current defaults under this
Lease by either Landlord or Tenant except as specified in Tenant's statement;
and (e) such other matters as may be requested by Landlord. Attached hereto as
Exhibit E is a form of estoppel certificate that Tenant agrees to execute and
deliver pursuant to this Article 25. Landlord and Tenant intend that any
statement delivered pursuant to this Article 25 may be relied upon by any
mortgagee, beneficiary or purchaser and Tenant shall be liable for all
loss, cost or expense resulting from the failure of any sale or funding of any
loan caused by any material mis-statement contained in such estoppel
certificate. Tenant irrevocably agrees that if Tenant fails to execute and
deliver such certificate within such ten (10) day period Landlord or Landlord's
beneficiary or agent may execute and deliver such certificate on Tenant's
behalf, and that such certificate shall be fully binding on Tenant.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-14-

--------------------------------------------------------------------------------


26.   SURRENDER OF PREMISES.


26.1   Tenant shall, at least thirty (30) days before the last day of the Term,
arrange to meet Landlord for a joint inspection of the Premises. In the event of
Tenant's failure to arrange such joint inspection to be held prior to vacating
the Premises, Landlord's inspection at or after Tenant's vacating the Premises
shall be conclusively deemed correct for purposes of determining Tenant's
responsibility for repairs and restoration.
 
26.2   At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises, together with all improvements or additions upon or
belonging to the same, by whomsoever made, in the same conditions received or
first installed, broom clean and free of all debris, excepting only ordinary
wear and tear and damage by fire or other casualty. Tenant may, and at
Landlord's request shall, at Tenant's sole cost, remove upon termination of this
Lease, any and all furniture, furnishings, movable partitions of less than full
height from floor to ceiling, trade fixtures and other property installed by
Tenant, title to which shall not be in or pass automatically to Landlord upon
such termination, repairing all damage caused by such removal. Property not so
removed shall, unless requested to be removed, be deemed abandoned by the Tenant
and title to the same shall thereupon pass to Landlord under this Lease as by a
bill of sale. All other alterations, additions and improvements in, on or to the
Premises shall be dealt with and disposed of as provided in Article 6 hereof.
 
26.3   All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of the Term. In the event that Tenant's failure to perform
prevents Landlord from releasing the Premises, Tenant shall continue to pay rent
pursuant to the provisions of Article 14 until such performance is complete.
Upon the expiration or earlier termination of the Term, Tenant shall pay to
Landlord the amount, as estimated by Landlord, necessary to repair and restore
the Premises as provided in this Lease and/or to discharge Tenant's obligation
for unpaid amounts due or to become due to Landlord. All such amounts shall be
used and held by Landlord for payment of such obligations of Tenant, with Tenant
being liable for any additional costs upon demand by Landlord, or with any
excess to be returned to Tenant after all such obligations have been determined
and satisfied. Any otherwise unused Security Deposit shall be credited against
the amount payable by Tenant under this Lease.


27.   NOTICES.


Any notice or document required or permitted to be delivered under this Lease
shall be addressed to the intended recipient, shall be transmitted personally,
by fully prepaid registered or certified United States Mail return receipt
requested, or by reputable independent contract delivery service furnishing a
written record of attempted or actual delivery, and shall be deemed to be
delivered when tendered for delivery to the addressee at its address set forth
on the Reference Page, or at such other address as it has then last specified by
written notice delivered in accordance with this Article 27, or if to Tenant at
either its aforesaid address or its last known registered office or home of a
general partner or individual owner, whether or not actually accepted or
received by the addressee.


28.   TAXES PAYABLE BY TENANT.


In addition to rent and other charges to be paid by Tenant under this Lease,
Tenant shall reimburse to Landlord, upon demand, any and all taxes payable by
Landlord (other than net income taxes) whether or not now customary or within
the contemplation of the parties to this Lease: (a) upon, allocable to, or
measured by or on the gross or net rent payable under this Lease, including
without limitation any gross income tax or excise tax levied by the State, any
political subdivision thereof, or the Federal Government with respect to the
receipt of such rent; (b) upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy of the
Premises or any portion thereof, including any sales, use or service tax imposed
as a result thereof, (c) upon or measured by the Tenant's gross receipts or
payroll or the value of Tenant's equipment, furniture, fixtures and other
personal property of Tenant or leasehold improvements, alterations or additions
located in the Premises; or (d) upon this transaction or any document to which
Tenant is a party creating or transferring any interest of Tenant in this Lease
or the Premises. In addition to the foregoing, Tenant agrees to pay, before
delinquency, any and all taxes levied or assessed against Tenant and which
become payable during the term hereof upon Tenant's equipment, furniture,
fixtures and other personal property of Tenant located in the Premises.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-15-

--------------------------------------------------------------------------------


29.   RELOCATION OF TENANT.


Intentionally Deleted.


30.   DEFINED TERMS AND HEADINGS.


The Article headings shown in this Lease are for convenience of reference and
shall in no way define, in-crease, limit or describe the scope or intent of any
provision of this Lease. Any indemnification or insurance of Landlord shall
apply to and inure to the benefit of all the following "Landlord Entities",
being Landlord, Landlord's investment manager, and the trustees, boards of
directors, officers, general partners, beneficiaries, stockholders, employees
and agents of each of them. Any option granted to Landlord shall also include or
be exercisable by Landlord's trustee, beneficiary, agents and employees, as the
case may be. In any case where this Lease is signed by more than one person, the
obligations under this Lease shall be joint and several. The terms "Tenant" and
"Landlord" or any pronoun used in place thereof shall indicate and include the
masculine or feminine, the singular or plural number, individuals, firms or
corporations, and each of their respective successors, executors, administrators
and permitted assigns, according to the context hereof The term "rentable area"
shall mean the rentable area of the Premises or the Building as calculated by
the Landlord on the basis of the plans and specifications of the Building
including a propor-tionate share of any common areas. Tenant hereby accepts and
agrees to be bound by the figures for the rentable square footage of the
Premises and Tenant's Proportionate Share shown on the Reference Page.


31.   TENANT'S AUTHORITY.


If Tenant signs as a corporation each of the persons executing this Lease on
behalf of Tenant represents and warrants that Tenant has been and is qualified
to do business in the state in which the Building is located, that the
corporation has full right and authority to enter into this Lease, and that all
persons signing on behalf of the corporation were authorized to do so by
appropriate corporate actions. If Tenant signs as a partnership, trust or other
legal entity, each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant has complied with all applicable laws, rules
and governmental regulations relative to its right to do business in the state
and that such entity on behalf of the Tenant was authorized to do so by any and
all appropriate partnership, trust or other actions. Tenant agrees to furnish
promptly upon request a corporate resolution, proof of due authorization by
partners, or other appropriate documentation evidencing the due authorization of
Tenant to enter into this Lease.


32.   COMMISSIONS.


Each of the parties represents and warrants to the other that it has not dealt
with any broker or finder in connection with this Lease, except as described on
the Reference Page.


33.   TIME AND APPLICABLE LAW.


Time is of the essence of this Lease and all of its provisions. This Lease shall
in all respects be governed by the laws of the state in which the Building is
located.


34.   SUCCESSORS AND ASSIGNS.


Subject to the provisions of Article 9, the terms, covenants and conditions
contained in this Lease shall be binding upon and inure to the benefit of the
heirs, successors, executors, administrators and assigns of the parties to this
Lease.


35.   ENTIRE AGREEMENT.


This Lease, together with its exhibits, contains all agreements of the parties
to this Lease and supersedes any previous negotiations. There have been no
representations made by the Landlord or understandings made between the parties
other than those set forth in this Lease and its exhibits. This Lease may not be
modified except by a written instrument duly executed by the parties to this
Lease.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-16-

--------------------------------------------------------------------------------


36.   EXAMINATION NOT OPTION.


Submission of this Lease shall not be deemed to be a reservation of the
Premises. Landlord shall not be bound by this Lease until it has received a copy
of this Lease duly executed by Tenant and has delivered to Tenant a copy of this
Lease duly executed by Landlord, and until such delivery Landlord reserves the
right to exhibit and lease the Premises to other prospective tenants.
Notwithstanding anything contained in this Lease to the contrary, Landlord may
withhold delivery of possession of the Premises from Tenant until such time as
Tenant has paid to Landlord any security deposit required by Article 5, the
first month's rent as set forth in Article 3 and any sum owed pursuant to this
Lease.


37.   RECORDATION.


Tenant shall not record or register this Lease or a short form memorandum hereof
without the prior written consent of Landlord, and then shall pay all charges
and taxes incident such recording or registration.


38.   LIMITATION OF LANDLORD'S LIABILITY.


Redress for any claim against Landlord under this Lease shall be limited to and
enforceable only against and to the extent of Landlord's interest in the
Building. The obligations of Landlord under this Lease are not intended to and
shall not be personally binding on, nor shall any resort be had to the private
properties of, any of its trustees or board of directors and officers, as the
case may be, its investment manager, the general partners thereof, or any
beneficiaries, stockholders, employees, or agents of Landlord or the investment
manager.


39.   ATTORNEYS’ FEES.


In the event that any action or proceeding is brought to enforce or construe any
term, covenant or condition of this Lease on the part of Landlord or Tenant,
including, without limitation, any participation in any bankruptcy, arbitration
or mediation process, the prevailing party in such litigation shall be entitled
to reasonable attorneys' fees to be fixed by the Court in such action or
proceeding, including, without limitation, attorneys' fees at both the trial and
appellate levels.


40.   NO ESTATE.


This contract shall create the relationship of Landlord and Tenant, and no
estate shall pass out of Landlord. Tenant has only a usufruct, not subject to
levy and sale and not assignable by Tenant, except as provided for herein and in
compliance herewith.


41.   GUARANTY.


Tenant’s obligations under this Lease have been guaranteed pursuant to that
certain Guaranty set forth as Exhibit F attached hereto and made a part hereof.


42.   FINANCIAL STATEMENTS.


Within ten (10) days following Landlord’s request therefor, Tenant shall provide
to Landlord and Landlord’s lender copies of (a) the most recent fiscal year
financial statements for Tenant and any guarantors of this Lease, as audited by
a certified public accountant, and (b) the most recent fiscal quarter financial
statements for Tenant and any guarantors of this Lease, as certified,
respectively, by Tenant and each such guarantor. The financial statements shall
include, but not necessarily be limited to, a balance sheet, statements of
income and retained earnings, and a statement of source and uses of funds. All
such statements shall be prepared in accordance with generally accepted
accounting principles.


43.   SPECIAL STIPULATIONS.


Special Stipulations to this Lease are set forth on Exhibit G attached hereto
and made a part hereof. In the event of any conflict between any provision set
forth in Exhibit G and any provision contained elsewhere in this Lease, the
former in all events shall supersede, prevail and control.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-17-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
first above written.


LANDLORD:
 
Roberts Properties Residential, L.P.
 
By: /s/ Greg M. Burnett
Title: Chief Financial Officer
Dated: November 23, 2004
TENANT:
 
Roberts Properties Construction, Inc.
 
By: /s/ Anthony Shurtz 
Title: Chief Financial Officer
Dated: November 23, 2004
 
Attest: /s/ Jessica Grant
Name: Jessica Grant




 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS





-18-

--------------------------------------------------------------------------------





EXHIBIT A


attached to and made a part of Lease bearing the
Lease Reference Date of November 23, 2004 between
Roberts Properties Residential, L.P., a Georgia limited partnership , as
Landlord and
Roberts Properties Construction, Inc. as Tenant




PREMISES



Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease. It does not in any way supersede any of
Landlord's rights set forth in Section 17.2 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.



 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS




--------------------------------------------------------------------------------





EXHIBIT B


attached to and made a part of Lease bearing the
Lease Reference Date of November 23, 2004 between
Roberts Properties Residential, L.P., a Georgia limited partnership , as
Landlord and
Roberts Properties Construction, Inc. as Tenant







Tenant accepts the Premises in its current “as-is” condition, and Landlord shall
have no obligation to make any improvements to the Premises.
 
 

 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS

 
 


--------------------------------------------------------------------------------





EXHIBIT C


attached to and made a part of Lease bearing the
Lease Reference Date of November 23, 2004 between
Roberts Properties Residential, L.P., a Georgia limited partnership , as
Landlord and
Roberts Properties Construction, Inc. as Tenant



SUBORDINATION, NONDISTURBANCE
AND ATTORNMENT AGREEMENT

 
THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the "Agreement")
is made as of the ____ day of November, 2004, by and between BANK OF NORTH
GEORGIA, having an address at 8025 Westside Parkway, Alpharetta, GA 30004
("Lender") and ROBERTS PROPERTIES CONSTRUCTION, INC., having an address at 450
Northridge Parkway, Suite 301, Atlanta, GA 30350 ("Tenant").


RECITALS:


A.    Tenant is the holder of a leasehold estate in a portion of the property
known as 450 Northridge Parkway, Atlanta, Georgia, as more particularly
described on Schedule A (the "Property"), under and pursuant to the provisions
of a certain lease dated November __, 2004 between Roberts Properties
Residential, LP, as landlord ("Landlord") and Tenant or its predecessor in
interest, as tenant (as amended through the date hereof, the "Lease");


B.    The Property is or is to be encumbered by one or more mortgages, deeds of
trust, deeds to secure debt or similar security agreements (collectively, the
"Security Instrument") from Landlord, or its successor in interest, in favor of
Lender; and


C.    Tenant has agreed to subordinate the Lease to the Security Instrument and
to the lien thereof and Lender has agreed to grant non-disturbance to Tenant
under the Lease on the terms and conditions hereinafter set forth.


AGREEMENT:


NOW, THEREFORE, the parties hereto mutually agree as follows:


1.    Subordination. The Lease shall be subject and subordinate in all respects
to the lien and terms of the Security Instrument, to any and all advances to be
made thereunder and to all renewals, modifications, consolidations, replacements
and extensions thereof.
 
2.    Nondisturbance. So long as Tenant pays all rents and other charges as
specified in the Lease and is not otherwise in default (beyond applicable notice
and cure periods) of any of its obligations and covenants pursuant to the Lease,
Lender agrees for itself and its successors in interest and for any other person
acquiring title to the Property through a foreclosure (an "Acquiring Party"),
that Tenant's possession of the premises as described in the Lease will not be
disturbed during the term of the Lease, as said term may be extended pursuant to
the terms of the Lease or as said premises may be expanded as specified in the
Lease, by reason of a foreclosure. For purposes of this agreement, a
"foreclosure" shall include (but not be limited to) a sheriff's or trustee's
sale under the power of sale contained in the Security Instrument, the
termination of any superior lease of the Property and any other transfer of the
Landlord's interest in the Property under peril of foreclosure, including,
without limitation to the generality of the foregoing, an assignment or sale in
lieu of foreclosure.


3.    Attornment. Tenant agrees to attorn to, accept and recognize any Acquiring
Party as the landlord under the Lease pursuant to the provisions expressly set
forth therein for the then remaining balance of the term of the Lease, and any
extensions thereof as made pursuant to the Lease. The foregoing provision shall
be self-operative and shall not require the execution of any further instrument
or agreement by Tenant as a condition to its effectiveness. Tenant agrees,
however, to execute and deliver, at any time and from time to time, upon the
request of the Lender or any Acquiring Party any reasonable instrument which may
be necessary or appropriate to evidence such attornment.
 
4.    No Liability. Notwithstanding anything to the contrary contained herein or
in the Lease, it is specifically understood and agreed that neither the Lender,
any receiver nor any Acquiring Party shall be:
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS

 

--------------------------------------------------------------------------------


(a)    liable for any act, omission, negligence or default of any prior landlord
(other than to cure defaults of a continuing nature with respect to the
maintenance or repair of the demised premises or the Property); provided,
however, that any Acquiring Party shall be liable and responsible for the
performance of all covenants and obligations of landlord under the Lease
accruing from and after the date that it takes title to the Property; or
 
(b)    except as set forth in (a), above, liable for any failure of any prior
landlord to construct any improvements;
 
(c)    subject to any offsets, credits, claims or defenses which Tenant might
have against any prior landlord; or
 
(d)    bound by any rent or additional rent which is payable on a monthly basis
and which Tenant might have paid for more than one (1) month in advance to any
prior landlord; or
 
(e)    be liable to Tenant hereunder or under the terms of the Lease beyond its
interest in the Property.
 
Notwithstanding the foregoing, Tenant reserves its rights to any and all claims
or causes of action against such prior landlord for prior losses or damages and
against the successor landlord for all losses or damages arising from and after
the date that such successor landlord takes title to the Property.
 
5.    Rent. Tenant has notice that the Lease and the rents and all other sums
due thereunder have been assigned to Lender as security for the loan secured by
the Security Instrument. In the event Lender notifies Tenant of the occurrence
of a default under the Security Instrument and demands that Tenant pay its rents
and all other sums due or to become due under the Lease directly to Lender,
Tenant shall honor such demand and pay its rent and all other sums due under the
Lease directly to Lender or as otherwise authorized in writing by Lender.
Landlord hereby irrevocably authorizes Tenant to make the foregoing payments to
Lender upon such notice and demand.


6.    Lender to Receive Notices. Tenant shall notify Lender of any default by
Landlord under the Lease which would entitle Tenant to cancel the Lease, and
agrees that, notwithstanding any provisions of the Lease to the contrary, no
notice of cancellation thereof shall be effective unless Lender shall have
received notice of default giving rise to such cancellation and shall have
failed within sixty (60) days after receipt of such notice to cure such default,
or if such default cannot be cured within sixty (60) days, shall have failed
within sixty (60) days after receipt of such notice to commence and thereafter
diligently pursue any action necessary to cure such default.
 
7.    NOTICES. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) one (1) Business Day
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, return receipt requested, addressed to the receiving party at its
address set forth above, and:
 
if to Tenant, to
the attention of: Anthony Shurtz; and


if to Lender:   
to the attention of: Allen Barker
 
or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Paragraph 7, the term "Business Day"
shall mean any day other than Saturday, Sunday or any other day on which banks
are required or authorized to close in New York, New York.
 
Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.
 
8.    Successors. The obligations and rights of the parties pursuant to this
Agreement shall bind and inure to the benefit of the successors, assigns, heirs
and legal representatives of the respective parties. In addition, Tenant
acknowledges that all references herein to Landlord shall mean the owner of the
landlord's interest in the Lease, even if said owner shall be different than the
Landlord named in the Recitals.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS

 
-2-

--------------------------------------------------------------------------------


9.    Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.
 
IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.



 
LENDER:
   
Signed, sealed and delivered in
the presence of:
 
_________________________________
Unofficial Witness
 
_________________________________
Notary Public
 
My Commission Expires:______________
 
[NOTARY SEAL]

[NOTARY STAMP]
BANK OF NORTH GEORGIA
 
 
By:__________________________
Name:________________________
Title:_________________________














 
TENANT:
   
Signed, sealed and delivered in
the presence of:
 
_________________________________
Unofficial Witness
 
_________________________________
Notary Public
 
My Commission Expires:______________
 
[NOTARY SEAL]

[NOTARY STAMP]
 
 
 
By:__________________________
Name:________________________
Title:_________________________

 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS

 
 
-3-

--------------------------------------------------------------------------------







 
The undersigned accepts and agrees to the
provisions of Paragraph 5 hereof
     
LANDLORD:
   
Signed, sealed and delivered in
the presence of:
 
_________________________________
Unofficial Witness
 
_________________________________
Notary Public
 
My Commission Expires:______________
 
[NOTARY SEAL]

[NOTARY STAMP]
____________________________________
____________________________________
 
By:
 
 
By:__________________________
Name:________________________
Title:_________________________
 
      [CORPORATE SEAL]




 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


 
-4-

--------------------------------------------------------------------------------





EXHIBIT D


attached to and made a part of Lease bearing the
Lease Reference Date of November 23, 2004 between
Roberts Properties Residential, L.P., a Georgia limited partnership , as
Landlord and
Roberts Properties Construction, Inc. as Tenant



RULES AND REGULATIONS


1.    No sign, placard, picture, advertisement, name or notice shall be
installed or displayed on any part of the outside or inside of the Building
without the prior written consent of the Landlord. Landlord shall have the right
to remove, at Tenant's expense and without notice, any sign installed or
displayed in violation of this rule. All approved signs or lettering on doors
and walls shall be printed, painted, affixed or inscribed at the expense of
Tenant by a person or vendor chosen by Landlord. In addition, Landlord reserves
the right to change from time to time the format of the signs or lettering and
to require previously approved signs or lettering to be appropriately altered.


2.    If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises, Tenant shall immediately discontinue such use. No awning shall be
permitted on any part of the Premises. Tenant shall not place anything or allow
anything to be placed against or near any glass partitions or doors or windows
which may appear unsightly, in the opinion of Landlord, from outside the
Premises.


3.    Tenant shall not obstruct any sidewalks, halls, passages, exits,
entrances, elevators, escalators or stairways of the Building. The halls,
passages, exits, entrances, shopping malls, elevators, escalators and stairways
are not for the general public, and Landlord shall in all cases retain the right
to control and prevent access to the Building of all persons whose presence in
the judgment of Landlord would be prejudicial to the safety, character,
reputation and interests of the Building and its tenants provided that nothing
contained in this rule shall be construed to prevent such access to persons with
whom any tenant normally deals in the ordinary course of its business, unless
such persons are engaged in illegal activities. No tenant and no employee or
invitee of any tenant shall go upon the roof of the Building.


4.    Intentionally deleted.


5.    All cleaning and janitorial services for the Building and the Premises
shall be provided exclusively through Landlord. Tenant shall not cause any
unnecessary labor by carelessness or indifference to the good order and
cleanliness of the Premises. Landlord shall not in any way be responsible to any
Tenant for any loss of property on the Premises, however occurring, or for any
damage to any Tenant's property by the janitor or any other employee or any
other person.


6.    Landlord will furnish Tenant free of charge with two keys to each door in
the Premises. Landlord may make a reasonable charge for any additional keys, and
Tenant shall not make or have made additional keys, and Tenant shall not alter
any lock or install a new or additional lock or bolt on any door of its
Premises. Tenant, upon the termination of its tenancy, shall deliver to Landlord
the keys of all doors which have been furnished to Tenant, and in the event of
loss of any keys so furnished, shall pay Landlord therefor.


7.    If Tenant requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain, and comply with, Landlord's instructions in
their installation.


8.    No equipment, materials, furniture, packages, supplies, merchandise or
other property will be received in the Building or carried in the elevators
except between such hours and in such elevators as may be designated by
Landlord.


9.    Tenant shall not place a load upon any floor which exceeds the load per
square foot which such floor was designed to carry and which is allowed by law.
Landlord shall have the right to prescribe the weight, size and position to all
equipment, materials, furniture or other property brought into the Building.
Heavy objects shall, stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight. Business machines and mechanical
equipment belonging to Tenant which cause noise or vibration that may be
transmitted to the structure of the Building or to any space in the Building to
such a degree as to be objectionable to Landlord or to any tenants shall be
placed and maintained by Tenant, at Tenant's expense, on vibration eliminators
or other devices sufficient to eliminate noise or vibration. The persons
employed to move such equipment in or out of the Building must be acceptable to
Landlord. Landlord will not be responsible for loss of, or damage to, any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


--------------------------------------------------------------------------------


10.   Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord. Tenant shall not waste electricity, water or air
conditioning. Tenant shall keep corridor doors closed.


11.   Landlord reserves the right to exclude from the Building between the hours
of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays any
person unless that person is known to the person or employee in charge of the
Building and has a pass or is properly identified. Tenant shall be responsible
for all persons for whom it requests passes and shall be liable to Landlord for
all acts of such persons. Landlord shall not be liable for damages for any error
with regard to the admission to or exclusion from the Building of any person.


12.   Tenant shall close and lock the doors of its Premises and entirely shut
off all water faucets or other water apparatus and electricity, gas or air
outlets before Tenant and its employees leave the Premises. Tenant shall be
responsible for any damage or injuries sustained by other tenants or occupants
of the Building or by Landlord for noncompliance with this rule.


13.   The toilet rooms, toilets, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed, no
foreign substance of any kind whatsoever shall be thrown into any of them, and
the expense of any breakage, stoppage or damage resulting from the violation of
this rule shall be borne by the Tenant who, or whose employees or invitees,
shall have caused it.


14.   Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building.
Tenant shall not interfere with radio or television broadcasting or reception
from or in the Building or elsewhere,


15.   Except as approved by Landlord, Tenant shall not mark, drive nails, screw
or drill into the partitions, woodwork or plaster or in any way deface the
Premises. Tenant shall not cut or bore holes for wires. Tenant shall not affix
any floor covering to the floor of the Premises in any manner except as approved
by Landlord. Tenant shall repair any damage resulting from noncompliance with
this rule.


16.   Tenant shall not install, maintain or operate upon the Premises any
vending machine.


17.   Tenant shall store all its trash and garbage within its Premises. Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of trash and garbage disposal.
All garbage and refuse disposal shall be made in accordance with directions
issued from time to time by Landlord.


18.   No cooking shall be done or permitted by any Tenant on the Premises,
except by using Underwriters' Laboratory approved microwave ovens or equipment
for brewing coffee, tea, hot chocolate and similar beverages shall be permitted
provided that such equipment and use is in accordance with all applicable
federal, state and city laws, codes, ordinances, rules and regulations.


19.    Tenant shall not use in any space or in the public halls of the Building
any hand trucks except those equipped with the rubber tires and side guards or
such other material-handling equipment as Landlord may approve. Tenant shall not
bring any other vehicles of any kind into the Building.


20.   Tenant shall not use the name of the Building in connection with or in
promoting or advertising the business of Tenant except as Tenant's address.


21.   The requirements of Tenant will be attended to only upon appropriate
application to the office of the Building by an authorized individual. Employees
of Landlord shall not perform any work or do anything outside of their regular
duties unless under special instruction from Landlord, and no employee of
Landlord will admit any person (Tenant or otherwise) to any office without
specific instructions from Landlord.


22.   Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS

 
-2-

--------------------------------------------------------------------------------


 
23.   These Rules and Regulations are in addition to, and shall not be construed
to in any way to modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of premises in the Building.


24.   Landlord reserves the right to make such other reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations in this Exhibit C stated and any additional rules and
regulations which are adopted.


25.   Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.


26.   Smoking of tobacco products (including, but not limited to, cigarettes,
cigars, pipes or similar utensils) is expressly prohibited in or around the
Building. Tenant shall not permit any of its employees, agents, servants,
licensees, contractors or invitees to smoke in or around the Building. Tenant
acknowledges and agrees that (a) Landlord has the right under this paragraph to
restrict and/or prohibit smoking in the Premises, (b) smoking in the Premises is
not an absolute or inherent right of Tenant and (c) Landlord’s determination
that smoking in the Premises must be abated shall be final.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


-3-

--------------------------------------------------------------------------------





EXHIBIT E


attached to and made a part of Lease bearing the
Lease Reference Date of November 23, 2004 between
Roberts Properties Residential, L.P., a Georgia limited partnership , as
Landlord and
Roberts Properties Construction, Inc. as Tenant



FORM OF TENANT ESTOPPEL CERTIFICATE



The undersigned ("Tenant") hereby certifies that:


1.    Tenant is the lessee of certain space (the "Premises") in the office
building (the "Building") located at 450 Northridge Parkway, Suite 301, Atlanta,
Georgia, under a lease agreement dated November___, 2004 (the "Lease") entered
into between Tenant and Roberts Properties Residential, LP, a Georgia limited
partnership, as landlord ("Landlord").


2.    The Lease is presently in full force and effect and Tenant is not in
default thereunder. To the knowledge of Tenant, and except as otherwise set
forth on attached Exhibit "B", there exist no facts that would constitute a
basis for such default upon the lapse of time or the giving of notice or both.


3.    The Lease, in the form of Exhibit "A" hereto, constitutes the entire
agreement between the Landlord and Tenant and there have been no amendments,
written or oral, to the lease except as included in Exhibit "A".


4.    To the knowledge of Tenant, and except as otherwise set forth on attached
Exhibit "B", all improvements or repairs required under the terms of the Lease
to be made by Landlord through the date hereof have been satisfactorily
completed.


5.    Tenant has/has not (delete one) accepted the Premises and is/is not
(delete one) paying rent under the Lease.


6.    If the Term of Lease has commenced, the commencement date was June 1,
2004, and will end on March 31, 2005. The monthly rental for Lease period June
1, 2004 to August 31, 2004 is Seven Hundred Dollars ($700), for Lease period
September 1, 2004 to December 31, 2004 is Eight Hundred Seventy Five Dollars
($875), and for Lease period January 1, 2005 to March 31, 2005 is Nine Hundred
Ninty Two Dollars ($992).


7.    To the best of Tenant's knowledge, as of the date of this certificate,
there exists no breach or default under the Lease, nor state of facts which,
with notice, the passage of time, or both, would result in a breach or default
under the Lease on the part of Landlord.


8.    As of the date of this certificate, to the knowledge of Tenant, there
exist no offsets, except as expressly described in Exhibit "A", counterclaims or
defenses of Tenant under the Lease against Landlord, and there exist no events
that would constitute a basis for such offset, counterclaim or defense against
Landlord upon the lapse of time or the giving of notice or both.


9.    The amount of security deposit paid under the terms of the Lease is N/A.


10.   There are no concessions, bonuses, free rental periods, rebates or other
matters affecting the rental for Tenant under the Lease except as described in
Exhibit "A" hereto.


11.   Tenant hereby acknowledges and agrees that each of the conditions set
forth in Sections [insert appropriate sections with conditions precedent] of the
Lease have been either approved or waived by Tenant and that Tenant's
termination right set forth in Section [insert appropriate sections with
termination rights] of the Lease has expired and is no longer of any force or
effect.


12.   Attached hereto as Exhibit "B" is a specific listing of any qualifications
to the matters represented in paragraphs (1) through (11) above.


13.   Tenant has no option, right or first offer or right of first refusal to
lease or occupy any other space within the property of which the Premises are a
part except as expressly set forth in the Lease or its Exhibits.
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


--------------------------------------------------------------------------------


14.   Tenant has no option or preferential right to purchase all or part of the
Premises (or the real property of which the Premises are a part) nor any right
or interest with respect to the Premises other than as Tenant under the Lease.


15.   Tenant has no preferential right to parking spaces or any storage area.


16.   In no event shall Tenant pay rent more than thirty (30) days in advance.


17.   There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for benefit of creditors, any petition
seeking reorganization or arrangement under the bankruptcy laws of the United
States, or any state thereof, or any other action brought under said bankruptcy
laws with respect to Tenant.


18.   This certificate may be relied on by any party who now owns or hereafter
acquires an interest in the Building and by any person or entity which may
finance or re-finance the same.


19.   All exhibits attached hereto are by this reference incorporated fully
herein. The terms "this certificate" shall be considered to include all such
exhibits.


EXECUTED ___________________, 20___.





 
TENANT:
 
Roberts Properties Construction, Inc.
 
 
By:_____________________________
Its:_____________________________




 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS



 
-2-

--------------------------------------------------------------------------------





EXHIBIT F


attached to and made a part of Lease bearing the
Lease Reference Date of November 23, 2004 between
Roberts Properties Residential, L.P., a Georgia limited partnership , as
Landlord and
Roberts Properties Construction, Inc. as Tenant



GUARANTY



N/A

 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS


--------------------------------------------------------------------------------





EXHIBIT G


attached to and made a part of Lease bearing the
Lease Reference Date of November 23, 2004 between
Roberts Properties Residential, L.P., a Georgia limited partnership , as
Landlord and
Roberts Properties Construction, Inc. as Tenant



SPECIAL STIPULATIONS



1.    Rent. The Annual Rent and Monthly Installment of Rent in effect during the
Term of this Lease, subject to adjustment as provided in this Lease, are as
follows:


Period
Rent
$/RSF/Yr
Monthly
Annual
       
6/01/04 to 8/31/04
$12.00
$700.00
$8,400
9/01/04 to 12/31/04
$15.00
$875.00
$10,500
1/01/05 to 3/31/05
$17.00
$992.00
$11,900





2.    Additional Office Space. Tenant has the option to lease additional office
space at the then applicable rental rate per square foot by giving Landlord at
least thirty (30) days written notice.
 
 

 
Initial: Landlord
  /s/ GB     
Initial: Tenant
  /s/ AS

--------------------------------------------------------------------------------

